Case 2:20-cv-05859-DMG-E Document 10 Filed 07/01/20 Page 1 of 7 Page ID #:146



 1    XAVIER BECERRA
      Attorney General of California
 2    MARK R. BECKINGTON
      Supervising Deputy Attorney General
 3    AMIE L. MEDLEY
      Deputy Attorney General
 4    State Bar No. 266586
       300 South Spring Street, Suite 1702
 5     Los Angeles, CA 90013
       Telephone: (213) 269-6226
 6     Fax: (916) 731-2124
       E-mail: Amie.Medley@doj.ca.gov
 7    Attorneys for Governor Gavin Newsom and
      Secretary of State Alex Padilla, in their
 8    Official Capacities
 9                       IN THE UNITED STATES DISTRICT COURT

10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

11                                     WESTERN DIVISION

12
13
     JOSEPH KISHORE, Socialist                       2:20-cv-05859-DMG-Ex
14   Equality Party candidate for U.S.
     President, and NORISSA SANTA
15   CRUZ, Socialist Equality Party
     candidate for U.S. Vice President,        DEFENDANTS’ OPPOSITION TO
16                                             PLAINTIFFS’ APPLICATION FOR
                                   Plaintiffs, TEMPORARY RESTRAINING
17                                             ORDER; REQUEST FOR
                   v.                          BRIEFING SCHEDULE ON
18                                             MOTION FOR PRELIMINARY
                                               INJUNCTION
19   GAVIN NEWSOM, Governor of
     California; and ALEX PADILLA,
20   Secretary of State of California, in      Courtroom: 8C
     their official capacities,                Judge:      The Honorable Dolly M.
21                                                         Gee
                                 Defendants. Trial Date: Not Set
22                                             Action Filed:    June 30, 2020

23
24
25
26
27
28
       Defendants’ Opposition to Plaintiffs’ Application for Temporary Restraining Order and Request
               for Briefing Schedule on Motion for Preliminary Injunction (2:20-cv-05859-DMG-Ex)
Case 2:20-cv-05859-DMG-E Document 10 Filed 07/01/20 Page 2 of 7 Page ID #:147



 1                                       INTRODUCTION
 2         Plaintiffs have not established that emergency relief is necessary to prevent
 3   them from suffering irreparable injury. Nor can they do so: they face an August 7,
 4   2020 deadline to submit collected signatures to place their candidates on the
 5   November 3, 2020 general election ballot. That deadline is over a month away—a
 6   period of time that would more than allow for a preliminary injunction motion to be
 7   fully briefed and heard by this Court.
 8         Likewise, Plaintiffs have not been diligent in seeking relief. Plaintiffs have
 9   been aware of both the COVID-19 pandemic and the signature requirements for
10   independent Presidential and Vice-Presidential candidates since March. And yet,
11   Plaintiffs waited until June 30 to file their complaint and their application for a
12   temporary restraining order. Their delay demonstrates that no emergency is at
13   hand.
14         Despite the lack of emergency, rather than noticing a motion for preliminary
15   injunction that would have allowed Defendants time to substantively respond to the
16   arguments presented, Plaintiffs chose to use this Court’s TRO procedures, which
17   require a response within twenty-four hours of service. 1 The TRO application
18   includes a fourteen-page brief accompanied by eight declarations, three of which
19   attach multiple exhibits. The Court would benefit from similarly thorough briefing
20   from Defendants, in the absence of an emergency requiring a response within
21   twenty-four hours. As such, Defendants respectfully request that this Court deny
22   the TRO application and set a briefing schedule on the preliminary injunction
23   motion that allows Defendants a reasonable amount of time to respond. 2
24           1
              It is not entirely clear whether or when service has been effected on
     Defendants in this action. Plaintiffs attempted service by sending the documents to
25   a Legal Analyst, Rajbir Bathla, at the Secretary of State’s office on June 30. But as
     this Court noted, Mr. Bathla was not authorized to accept service. ECF 9 at 2.
26   Plaintiffs attempted service again by sending them to the Attorney General’s
     service email address on July 1 at 1:39 p.m. Defendants are filing this opposition
27   out of an abundance of caution.
            2
              Defendants propose that the deadline for their opposition to the motion for
28
                                                      1
       Defendants’ Opposition to Plaintiffs’ Application for Temporary Restraining Order and Request
              for Briefing Schedule on Motion for Preliminary Injunction (2:20-cv-05859-DMG-Ex)
Case 2:20-cv-05859-DMG-E Document 10 Filed 07/01/20 Page 3 of 7 Page ID #:148



 1                                     LEGAL STANDARD
 2         TROs are emergency measures, intended to preserve the status quo pending a
 3   full hearing on the injunctive relief requested, and the irreparable harm must
 4   therefore be immediate. Fed. R. Civ. Proc. 65(b)(1); see Reno Air Racing Ass’n,
 5   Inc. v. McCord, 452 F.3d 1126, 1131 (9th Cir. 2006). Such relief is an
 6   “extraordinary and drastic remedy,” Munaf v. Geren, 553 U.S. 674, 690 (2008),
 7   hinging on “a significant threat of irreparable injury that must be imminent in
 8   nature.” Givens v. Newsom, No. 2:20-cv-00852-JAM-CKD, 2020 WL 2307224,
 9   at *3 (E.D. Cal. May 8, 2020) appeal docketed, No. 20-15949 (9th Cir. May 19,
10   2020) (internal citations omitted).
11         Beyond their emergency nature, TROs are subject to standards similar to those
12   governing preliminary injunctions. Plaintiffs must show that they are likely to
13   succeed on the merits, that they are likely to suffer irreparable harm without
14   emergency relief, that the balance of equities tips in their favor, and that an
15   injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
16   7, 20 (2008).
17         Alternatively, injunctive relief “is appropriate when a plaintiff demonstrates
18   that serious questions going to the merits were raised and the balance of hardships
19   tips sharply in the plaintiff’s favor.” Alliance for the Wild Rockies v. Cottrell, 632
20   F.3d 1127, 1134-35 (9th Cir. 2011). Even under this alternative sliding scale test,
21   plaintiffs must make a showing of all four Winter factors. Id. at 1132, 1135.
22   Injunctive relief “is ‘an extraordinary and drastic remedy, one that should not be
23   granted unless the movant, by a clear showing, carries the burden of persuasion.’”
24   Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).
25         Significantly, preliminary injunctions that would alter the status quo are
26   “particularly disfavored.” Stanley v. Univ. of So. Cal., 13 F.3d 1313, 1320 (9th Cir.
27   preliminary injunction be set for no earlier than July 13, 2020, and that the deadline
     for any reply be set for no earlier than July 17, 2020, with the hearing set on the
28   next available date on the Court’s calendar   before August 7, 2020.
                                                 2
       Defendants’ Opposition to Plaintiffs’ Application for Temporary Restraining Order and Request
              for Briefing Schedule on Motion for Preliminary Injunction (2:20-cv-05859-DMG-Ex)
Case 2:20-cv-05859-DMG-E Document 10 Filed 07/01/20 Page 4 of 7 Page ID #:149



 1   1994) (quotation omitted). “It is so well settled as not to require citation of
 2   authority that the usual function of a preliminary injunction is to preserve the status
 3   quo ante litem pending a determination of the action on the merits.” Tanner Motor
 4   Livery, Ltd. v. Avis, Inc., 316 F.2d 804, 808 (9th Cir. 1963).
 5                                          ARGUMENT
 6   I.    A TRO SHOULD NOT ISSUE BECAUSE EMERGENCY RELIEF IS NOT
           WARRANTED
 7
 8         Plaintiffs’ delay in filing their complaint and request for injunctive relief
 9   demonstrates that their motion is not appropriate for a TRO. The period to gather
10   signatures to place an independent candidate on the ballot opened on April 24,
11   2020. The current COVID-19 crisis has been ongoing since no later than March, as
12   demonstrated by the Governor’s proclamation of a state of emergency on March 4
13   and the stay-at-home order issued on March 19. 3 And yet, Plaintiffs waited to file
14   their complaint and application for a TRO—which, along with supporting
15   declarations and exhibits, total more than 100 pages of pleadings, declarations, and
16   exhibits—until June 30, 2020, under procedures that require a response from
17   Defendants in less than 24 hours. 4 The lack of emergency is also clear based on the
18   fact that the deadline for Plaintiffs to file their signatures with the Secretary of State
19   is August 7, 2020—more than one month from the date of this filing. ECF No. 1
20   (Complaint) at ¶ 1. There is sufficient time before that deadline for this Court to
21
            3
              See Proclamation of Emergency, available at https://www.gov.ca.gov/wp-
22   content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf; Executive
     Order N-33-20, available at https://www.gov.ca.gov/wp-
23   content/uploads/2020/03/3.19.20-attested-EO-N-33-20-COVID-19-HEALTH-
     ORDER.pdf. This directive is judicially noticeable as a matter of public
24   record. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001); Givens v.
     Newsom, No. 2:20-cv-00852-JAM-CKD, 2020 WL 2307224, *2 (E.D. Cal. May 8,
25   2020); Cross Culture Christian Ctr. v. Newsom, --- F. Supp. 3d ---, 2020 WL
     2121111, at *2 (May 5, 2020).
26          4
              Although Plaintiffs’ application is not styled as an ex parte motion, it seems
     clear that they are invoking those procedures for their current application.
27   However, this is not a case where “the tomatoes are about to spoil or the yacht is
     about to leave the jurisdiction.” Mission Power Engineering Co. v. Continental
28   Cas. Co., 883 F.Supp. 488, 491-92 (C.D. 3Cal. 1995).
       Defendants’ Opposition to Plaintiffs’ Application for Temporary Restraining Order and Request
              for Briefing Schedule on Motion for Preliminary Injunction (2:20-cv-05859-DMG-Ex)
Case 2:20-cv-05859-DMG-E Document 10 Filed 07/01/20 Page 5 of 7 Page ID #:150



 1   consider and rule on a fully-briefed motion for preliminary injunction before the
 2   requested relief would be required.
 3         Indeed, a TRO—as an extraordinary measure designed to preserve the status
 4   quo for no more than two weeks—is not the appropriate vehicle to provide the
 5   requested relief. Under Federal Rule of Civil Procedure 65(b)(2), a TRO may
 6   remain in effect for a period “not to exceed 14 days.” Plaintiffs ask this Court to
 7   enjoin Defendants from “enforcing . . . ballot restrictions and any associated
 8   requirements against Plaintiffs . . . as to submission of signatures required to place
 9   them on the November 2020 election ballot as independent candidates” and
10   “printing the November election ballot if it does not include the names of Plaintiffs
11   as candidates.” ECF 4-10 at 3. This requested relief would change rather than
12   preserve the status quo and thus is not appropriate for a TRO. And the alleged
13   harm is not immediate—as noted above, the deadline for submission of signatures
14   is August 7, and ballots will not be printed until at least August 27, after a certified
15   candidate list is issued by the Secretary of State’s Office. 5 Both of these events are
16   outside of the fourteen-day window that would be covered by any TRO that this
17   Court might issue in the next few days. This timeline further demonstrates that the
18   appropriate procedure for considering Plaintiffs’ requests for relief is not a TRO
19   application but a preliminary injunction motion, with time allowed for the
20   Defendants to substantively respond.
21   II.   THIS COURT SHOULD SET A BRIEFING SCHEDULE ON PLAINTIFFS’
           REQUEST FOR PRELIMINARY INJUNCTION
22
23         Defendants respectfully request that this Court deny Plaintiffs’ application for
24   a TRO and instead set a reasonable briefing schedule for Defendants to
25   substantively respond to Plaintiffs’ alternative motion for preliminary injunction.
26          5
            See Summary of Qualifications and Requirements for the Office of
     Presidential Elector, https://elections.cdn.sos.ca.gov//statewide-elections/2020-
27   primary/president-elector-independent.pdf; November 3, 2020, General Election
     Calendar, https://elections.cdn.sos.ca.gov//statewide-elections/2020-
28   primary/section-8-general-calendar.pdf at4p. 8-6.
       Defendants’ Opposition to Plaintiffs’ Application for Temporary Restraining Order and Request
              for Briefing Schedule on Motion for Preliminary Injunction (2:20-cv-05859-DMG-Ex)
Case 2:20-cv-05859-DMG-E Document 10 Filed 07/01/20 Page 6 of 7 Page ID #:151



 1   As mentioned, Plaintiffs’ complaint and TRO application total over 100 pages of
 2   materials. See ECF 4 through 4-9. The TRO application is accompanied by eight
 3   declarations, three of which attach multiple exhibits. ECF Nos. 4-2 through 4-9.
 4   This leaves Defendants with insufficient time to substantively respond in a way that
 5   would be helpful to the Court if a response is due within a 24-hour time frame,
 6   regardless of the official time of service. Defendants should be afforded a
 7   reasonable amount of time to respond to Plaintiffs’ motion for preliminary
 8   injunction and to gather and submit evidence that would aid the Court in its
 9   determination of the issues presented. Plaintiffs will not be harmed in any way by
10   allowing Defendants time to respond since, as explained above, the deadline for
11   submission of signatures is not until August 7, over a month from the date of this
12   filing.
13         The need to establish a reasonable briefing and hearing schedule, rather than
14   proceed by way of an expedited TRO process, is underscored the by the striking
15   delay and lack diligence displayed by Plaintiffs. Not only have Plaintiffs been
16   aware of the circumstances underlying their filing for months, but the TRO
17   application plainly has been in the works for some time, as evidenced by supporting
18   declarations signed well ahead of the filing date. See e.g., Ayala Decl., ECF 4-5
19   (signed June 23, 2020); Castillo Decl., ECF 4-6 (signed June 24, 2020); Ellevold
20   Decl., ECF 4-7 (signed June 23, 2020). Filing this application without advance
21   notice, and expecting a 24-hour turnaround, on a matter relating to the November
22   2020 general election ballot, is unreasonable. 6
23
               6
             Indeed, although there is insufficient time to respond substantially to the
24   TRO application under the current timeline, even the most cursory assessment
     makes clear that Plaintiffs’ lack of diligence underscores the inappropriateness of
25   emergency equitable relief here. To prevail on the merits of their claims, Plaintiffs
     must show “reasonably diligent efforts” to comply with state law. Angle v. Miller,
26   673 F.3d 1122, 1134 (9th Cir. 2012). And Plaintiffs’ “long delay” in seeking
     equitable relief “implies a lack of urgency and irreparable harm.” Oakland
27   Tribuine, Inc. v. Chronicle Pub. Co, 762 F.2d 1374, 1377 (9th Cir. 1985).
28
                                                      5
       Defendants’ Opposition to Plaintiffs’ Application for Temporary Restraining Order and Request
              for Briefing Schedule on Motion for Preliminary Injunction (2:20-cv-05859-DMG-Ex)
Case 2:20-cv-05859-DMG-E Document 10 Filed 07/01/20 Page 7 of 7 Page ID #:152



 1         For these reasons, Defendants propose to file their opposition to the motion for
 2   preliminary injunction on or before July 13, 2020, with any reply from Plaintiffs
 3   due July 17, 2020, with a hearing on the next date available on the Court’s calendar
 4   before August 7, 2020.
 5                                         CONCLUSION
 6         For the foregoing reasons, Defendants respectfully request that Plaintiffs’
 7   Application for a TRO be denied and that a reasonable briefing schedule be set on
 8   the motion for preliminary injunction.
 9
      Dated: July 1, 2020                               Respectfully Submitted,
10
                                                        XAVIER BECERRA
11                                                      Attorney General of California
                                                        MARK R. BECKINGTON
12                                                      Supervising Deputy Attorney General
13
14
                                                        /s/ Amie L. Medley                    _
15                                                      AMIE L. MEDLEY
                                                        Deputy Attorney General
16                                                      Attorneys for Governor Gavin
                                                        Newsom and Secretary of State Alex
17                                                      Padilla, in their Official Capacities
18
19
20
21
22
23
24
25
26
27
28
                                                      6
       Defendants’ Opposition to Plaintiffs’ Application for Temporary Restraining Order and Request
              for Briefing Schedule on Motion for Preliminary Injunction (2:20-cv-05859-DMG-Ex)
